DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 5, 8-13, 16, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Small in US Patent 2960094.
Regarding Claim 1, Small teaches an umbrella comprising: a frame assembly including a support pole (10) and a canopy support structure (11/34) including a hub (34) fixedly mounted at a distal end of the support pole and a plurality of arms (11) connected to the hub, at least the plurality of arms is movable relative to a central axis of the canopy support structure, and an actuation mechanism including an actuator having a body (29), and a movable portion (15) movable relative to the body between a retracted position (when the cord 15 is furled) and an extended position (when the cord 15 is unreeled) along an actuator axis oriented generally parallel to the central axis, a length of the 
Regarding Claim 2, Small teaches that the actuator is mounted to the support pole. 
Regarding Claim 4, Small teaches that the canopy support structure further comprises: a transition member (13); and a plurality of support members (12) pivotally coupled at a first end to the transition member and pivotally coupled at a second end to the plurality of arms. 
Regarding Claim 5, Small teaches that the movable portion is coupled to at least one of the transition member, the plurality or arms, and the plurality of support members. 
Regarding Claim 8, Small teaches that the actuation mechanism further comprises an input device (32’) in communication with the actuator. 
Regarding Claim 9, Small teaches that the input device is operable to move a movable portion of the actuator in both a first direction and a second direction to open and close the umbrella. 
Regarding Claim 10, Small teaches that the actuator is continuously operated in response to application of a continuous force a signal received from the input device. 
Regarding Claim 11, Small teaches that the actuator is configured to automatically transform the canopy support structure between the closed configuration and the open configuration in response to operation of the input device (the device is automatically operated to open or close to the extent of the movement of element 15). 
Regarding Claim 12, Small teaches that the actuator is operable to initiate movement of the canopy support structure in response to a first input signal (the operation of the switch) and cease movement of the canopy support structure in response to a second input signal (the disconnection of the switch contact). 
Regarding Claim 13, Small teaches that the first input signal and the second input signal are generated by a single input (the switch 32’). 
Regarding Claim 16, Small teaches a battery pack (35) mounted to a portion of the frame assembly, the batter pack being coupled to the actuation mechanism. 
Regarding Claim 17, Small teaches a solar panel (34) operably coupled to the battery pack.
Claim 21 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Becher in US Patent 4011881. Becher teaches an umbrella comprising: a frame assembly including a support pole (1) and a canopy support structure (including 4) associated with the support pole, the canopy support structure includes a transition member (5) that is .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Small as applied to Claim 1 above in view of Pereira in US Patent 2595697. Small is silent on the use of a tilt actuator. Pereira teaches an umbrella wherein a portion of the umbrella including the canopy structure is tiltable relative to the central axis, and further comprising another actuation mechanism (see Fig. 5) operably coupled to the tiltable portion of the umbrella, the another actuation mechanism being operable to tilt the tiltable portion of the umbrella. It would have been obvious to one of ordinary skill in the .
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Small as applied to Claim 2 above in view of Pereira in US Patent 2595697. Small is silent on the use of a mounting base. Pereira teaches an umbrella including a support pole (3) with a mounting end (adjacent 16) receivable within a base (8), an actuator (16) being connected to the support pole adjacent the mounting end. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Small by adding a base at a mounting end as taught by Pereira in order to stably support the umbrella.

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim 1 and its dependent claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH CHANDLER HAWK whose telephone number is (571)272-1480.  The examiner can normally be reached on M-F 9am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


NOAH CHANDLER HAWK
Primary Examiner
Art Unit 3636



/Noah Chandler Hawk/Primary Examiner, Art Unit 3636